DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
This office action is responsive to the (preliminary) amendment filed on 09/16/2019. As directed by the amendment: claim(s) 5 has/have been amended, no claim(s) has/have been cancelled, and no new claim(s) has/have been added.  Thus, claims 1-8 are presently pending in this application.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Cooling water flow rate control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 6 is objected to because of the following informalities:  Note, in claim 6, a period is needed at the end of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 5, the claim sets forth a "pressurizing space" in non-antecedent basis form in line 9, but the claim already sets forth a "pressurizing space" in line 6. It is unclear to the Examiner whether these are the same or not. However, for the purpose of compact prosecution, the Examiner considers both recitations to be the same “pressurizing space”. Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/494,760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have essentially the same subject matter. Note, with respect to the limitation “linear motor” of the Application, the reference application (‘760) explicitly teaches a “driving unit” having identical claimed structures. Thus, the “driving unit” (disclosed in claims 1-2) of the reference application (‘760) would read on the claimed structures of the “linear motor” of the Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morein (US 2014/0334949 A1) in view of Pfister (US 6,857,332 B2).
Re claims 1-2, Morein (‘949) discloses a water pump 10” (see Fig. 7 Embodiment) comprising: 
a body portion 10” comprising a housing 12” where an inlet port (near 20”) and a discharge port (outlet 82”) through which cooling water is introduced and discharged are provided (see par. 0038), an impeller (20”, 22”) accommodated inside the housing 12” and introducing or discharging the cooling water via rotation (par. 0038), a rotation shaft 16” coupled to the impeller (20”, 22”) and rotating the impeller (20”, 22”) by receiving external driving power (not shown), and a cooling water flow rate control unit (fig. 7; e.g., cover 24” acting as “impeller cover”; part of housing 12” defining plunger chamber 56” for plunger 54” acting as “chamber cover”; and plunger 54” acting as “pressurizing member”) arranged above the impeller (20”, 22”) and operating to selectively open or close the discharge port 82”; 
a cylinder portion (e.g., pressure chamber 42”; fig. 7) provided above the cooling water flow rate control unit (24”, 56”, 54”) and formed therein a hydraulic space accommodating cooling water that applies pressure to the cooling water flow rate control unit (24”, 56”, 54”; see fig. 7 and par. 0038); and 
a solenoid 30” (see par. 0038) coupled to a side surface of the cylinder portion (pressure chamber 42”) and selectively applying pressure to the cooling water accommodated inside the hydraulic space (see 42”) by operating a piston 32” connected to a shaft to adjust an amount of the cooling water discharged from the body portion (see fig. 7 and par. 0038).
Morein (‘949) discloses a prior art water pump having all the recited structure, but which differs from the claimed device in that the selective pressure application to the cooling water accommodated inside the hydraulic space is performed by operation of an actuator, which is a linear motor, to convert rotational motion to linear motion; and wherein the linear motor comprises: a linear shaft coupled to the piston and moving the piston inside the hydraulic space; a rotor coupled to a thread formed on an outer surface of the linear shaft and moving the linear shaft forward and backward via rotation; a stator arranged to surround the rotor and rotating the rotor; and a motor casing accommodating the linear shaft, the rotor, and the stator therein.
	Pfister (‘332) teaches a prior art actuation unit 1 (fig. 1) comprising a linear shaft 11, a rotor 9 coupled to a thread (see threaded portion 12) formed on an outer surface of the linear shaft 11 and moving the linear shaft 11 forward and backward via rotation, a stator 5 arranged to surround the rotor 9 and rotating the rotor 9, and a motor casing (fig. 1) accommodating the linear shaft 11, rotor 9, and the stator 5 therein. See col. 3, lines 33-58. 
	The substitution of one known element (a linear motor as shown in Pfister ‘332) for another (a solenoid as shown in Morein ‘949) would have been obvious to one of ordinary skill in the art before the effective filing date of the invention since the substitution of the linear motor of Pfister ‘332 would have yielded predictable results, namely, an actuator capable of moving a piston forward and backward via rotation of the linear shaft. 
Re claim 4, Morein, as modified by Pfister, teaches wherein the stator 5 (of Pfister; fig. 1) comprises a slot wound by a coil 6, and the rotor 9 is a permanent magnet 8 and is rotated by a magnetic action with the stator 5 (see col. 3, lines 33-44).
Note, with respect to claim 3, the location of the stator and rotor is reversed when compared to claim 4 above. Note, however, Pfister clearly indicated in column 3, lines 43-44, that “Nevertheless, other types of reversible motors may be used in the present invention”. Thus, it is clear to one of ordinary skill in the art that Pfister does also teach that the location of the stator 5 and rotor 9 can be reversed compared to what is already disclosed in figure 1, in that, the stator is a permanent magnet, and the rotor comprises a slot wound by a coil 6 and is rotated by a magnetic action with the stator. The end result would then be identical, in that, the rotational movement of the shaft 11 is converted into translational movement of the shaft 11. 
Re claim 5, Morein, as modified by Pfister, also teaches wherein the cooling water flow rate control unit (24”, 56”, 54”; see fig. 7 and par. 0038 of Morein) comprises: 
an impeller cover 24” arranged above the impeller (20”, 22”), formed in a cylinder shape (fig. 7) of which an end portion facing the impeller (20”, 22”) is opened, and operating such that a side surface selectively opens or closes the discharge port 82”; 
a chamber cover (e.g., part of housing 12” defining plunger chamber 56” of plunger 52”) arranged above the impeller cover 24”, having a pressurizing space (plunger chamber 56”) communicating with the hydraulic space (pressure chamber 42”) therein, and applying pressure to the impeller cover 24” through the cooling water introduced to the pressurizing space 56”; and 
a pressurizing member (plunger 52”) arranged in the pressurizing space (chamber 56”) between the impeller cover 24” and the chamber cover to seal a gap between the impeller cover 24” and the chamber cover, and transmitting the pressure applied by the cooling water introduced to the pressurizing space to the impeller cover 24” (see fig. 7 and par. 0038).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morein (US 2014/0334949 A1) in view of Pfister (US 6,857,332 B2), as applied to claim 1 above, and further in view of Schmidt et al. (US 8,628,295 B2). 
Re claim 6, Morein, as modified by Pfister, also teaches wherein the cooling water flow rate control unit (24”, 56”, 54”; see fig. 7 and par. 0038 of Morein) further comprises an elastic member (return spring 54”; fig. 1 and par. 0038) applying an elastic restoring force to the impeller cover 24” towards the pressurizing space 56”.
However, the modified Morein fails to teach that elastic member of the cooling water flow rate control unit is arranged between the impeller cover and the impeller and applying an elastic restoring force to the impeller cover 24” towards the pressurizing space 56”.
The patent to Schmidt (‘295) teaches that it is conventional in the art of water pumps to provide such a pump having a housing with an impeller 5, an impeller cover (7, 9), and an elastic member (return spring 6; see FIGURE) arranged between the impeller cover (7, 9) and the impeller 5 applying an elastic restoring force to the impeller cover (7, 9) towards the pressurizing space 8. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the elastic member of the cooling water flow rate control unit of Morein ‘949, such that the elastic member of the cooling water flow rate control unit is arranged between the impeller cover and impeller, as clearly suggested and taught by Schmidt ‘295, in order to allow for improved control of returning the impeller cover toward its open position.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pawellek (‘267), Dismon (‘752), and Lee (‘260) all teach very similar regulatable coolant pump having impeller cover for controlling the output of the water flowing through the water outlet of the coolant pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747